Citation Nr: 1026641	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  09-02 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial compensable rating for residuals of a 
right ear perforation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from August 1951 to 
August 1953.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  That rating action effectuated a March 2008 Board 
decision granting service connection for residuals of a right ear 
perforation.  The RO assigned an initial noncompensable rating.

In September 2009, the Veteran testified during a hearing before 
RO personnel; a transcript of that hearing is associated with the 
claims file

During the pendency of this appeal, in an April 2010 rating 
decision, the RO granted service connection and assigned an 
initial noncompensable rating for right ear hearing loss and also 
granted a 10 percent rating based upon multiple, noncompensable 
service-connected disabilities.  The Veteran has not appealed 
these issues and they are therefore, not before the Board at this 
time.

Because the claim for a higher rating on appeal involves a 
request following the initial grant of service connection, the 
Board has characterized this claim in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from those for increased 
ratings for already service-connected disability).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The service-connected residuals of a right ear perforation is 
assigned the maximum schedular rating available, and factors 
warranting extraschedular consideration have not been shown.


CONCLUSION OF LAW

The criteria for an initial compensable rating for residuals of a 
right ear perforation have not been met.  38 U.S.C.A. §§  1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.321, 
4.1, 4.3, 4.7, 4.87,  Diagnostic Code 6211 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this case, the Veteran's X claim arises from an appeal of the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Therefore, no further notice is needed under VCAA.

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, private medical records 
and the reports of a VA ear disease and audiology examinations.  
Also of record and considered in connection with the appeal is 
the transcript of the September 2009 hearing before RO personnel  
as well as various written statements provided by the Veteran as 
well as by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO, the appellant 
has been notified and made aware of the evidence needed to 
substantiate the claims herein decided, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with any 
claim(s).  

II.  Analysis

Disability ratings are determined by application of the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings applies under a particular Diagnostic Code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, the 
lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  However, where, as here, 
the question for consideration is the propriety of the initial 
rating assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of time, 
based on the facts found) is required.  See Fenderson, 12 Vet. 
App. at 126.

The Veteran's residuals of a right ear perforation are rated as 
noncompensably disabling under 38 C.F.R. § 4.87, Diagnostic Code 
6211.  Diagnostic Code 6211 only provides for a noncompensable 
rating for perforated tympanic membranes.  A higher rating is 
unavailable.  Moreover, the Veteran was recently granted service 
connection for right ear hearing loss secondary to his service-
connected residuals of a right ear perforation and assigned an 
initial noncompensable rating under Diagnostic Code 6100 (hearing 
loss).  Therefore to also rate his residuals of a right ear 
perforation under this code section would violate the rule 
against pyramiding.  38 C.F.R. § 4.14 (2009).  

The Board has also considered rating the Veteran's residuals of a 
right ear perforation under Diagnostic Code 6210 for chronic 
otitis externa which provides for a 10 percent rating with 
swelling, dry and scaly or serious discharge, and itching 
requiring frequent and prolonged treatment.  See 38 U.S.C.A. § 
4.87, Diagnostic Code 6210.  While the Veteran has indicated that 
he received treatment from his private physician two to three 
times a year for ear infections, there is no evidence that he has 
had swelling, dry and scaly or serious discharge and itching 
requiring frequent and prolonged treatment to warrant a 10 
percent rating under Diagnostic Code 6210.  As such, rating the 
disability by analogy under Diagnostic Code 6210 would not result 
in any higher rating.  Moreover, absent a demonstration of the 
requisite symptomatology, there is no basis for a separate rating 
for otitis externa.

In sum, the residuals of a right ear perforation are not better 
rated under another Diagnostic Code, even though he may not 
receive a compensable rating under the current code section.  
Thus, the claim must be denied.  See Butts v. Brown, 5 Vet. App. 
532, 539 (1993) (holding that the Board's choice of diagnostic 
code should be upheld so long as it is supported by explanation 
and evidence).   

The above determinations are based on application of pertinent 
provisions of VA's rating schedule.  Additionally, the Board 
finds that at no point since the effective date of the grant of 
service connection has the Veteran's residuals of a right ear 
perforation been shown to be so exceptional or unusual as to 
warrant the assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  Although the 
Veteran's representative contends in May 2010 correspondence 
that, essentially, the rating schedule does not 
adequately compensate the claimant for the problems caused by his 
residuals of a right ear perforation, the evidence does not 
objectively show an exceptional or unusual disability picture as 
would render impractical the application of the regular schedular 
rating standards.  There simply is no objective evidence that his 
residuals of a right ear perforation, acting alone, has resulted 
in frequent periods of hospitalization or in marked interference 
with employment.   

In this case, the Board finds that the schedular criteria are 
adequate to rate the residuals of a right ear perforation under 
consideration.  Given the lack of objective evidence showing  
unusual disability not contemplated by the rating schedule,  the 
Board concludes that the threshold requirement for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See 
Thun v. Peake, 22 Vet. App.  111 (2008). 


ORDER

Entitlement to an initial compensable rating for residuals of a 
right ear perforation is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


